PER CURIAM:
Claimant Ronald B. Rhodes seeks $520.99 for property damage he incurred as the result of an accident which occurred at approximately 10:30 p.m. on August 30, 1989. Claimant was traveling in the right lane of Route 14 south of the Parkersburg city limits in his 1984 Nissan Maxima.
Believing that another vehicle may have been coming too close to him, the claimant moved to the right side of the road. He noticed that his right wheels "dropped off the edge of the road and hit real hard .. .two tires were broken and two wheels bent on the car, and there was a *51sharp drop in the pavement or a cut back in the pavement and also a hole in the berm there."
Claimant reported the road defect to the authorities and contacted his Allstate Insurance representative. He was informed that "...with your deductible, there's a range there of about $300 to $350 if you go over that and they end up paying it, they'll raise your rates...". When queried, claimant stated that he was told his insurance rates would be increased.
Kenneth Welch, crew supervisor for the respondent, testified that he was, at all relevant times, in charge of the section of road on the south side of the river in Wood County, and received a report of the hole on the 18th or 19th of September, 1989. Mr. Welch was unable to locate such a hole in the road, but did observe a hole in the berm, and repaired it temporarily by filling it with dirt.
The Court has determined that claimant's statement that he "met a car that seemed like it was a little close, so I moved to the side of the road" is not adequate to show that the claimant was forced into the berm. In accordance with prior decisions, [Sweda v. Dept. of Highways, 13 Ct.Cl. 249 (1980) and Hedrick v. Dept. of Highways, 15 Ct.Cl. 288 (1985)] the claim must be denied.
Claim is disallowed.